Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 1 of 24




             EXHIBIT D:
             Letter from Dr. Frey
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 2 of 24
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 3 of 24
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 4 of 24




             EXHIBIT E:
      Letter from Dr. Steifelhagen
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 5 of 24
       Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 6 of 24




Dr. Peter Steifelhagen MD                Starnberg, September 18, 2020
Internist / Cardiologist
Head physician, ret.
Possenhofenerstrasse 24
82319 Starnberg


Medical Opinion/Statement

Mr. Ruben Weigand, DOB                     , fell ill with jaundice in August of this year.
The condition was caused by gallstones in his gallbladder, which was chronically
inflamed, and in the common bile duct. First, the stone in the bile duct was removed by
cutting the opening of the CBD where it empties into the small intestine, and a drainage
tube, i.e. a stent, was placed in there. Subsequently, the gallbladder was surgically
removed. The drain is indwelling at the moment, but needs to be taken out soon. The
healing process is not yet complete. Furthermore, there was discussion of a sleep
apnea syndrome, which is a serious sleep disorder which may cause problems with the
cardiovascular system. In view of these conditions, Mr. Weigand must be considered an
at-risk patient for a COVID 19 infection. Because of these conditions, he has a generally
weakened immune system, which means his risk of life-threatening complications would
be much higher in the event of COVID 19 infection.


Dr. Peter Stiefelhagen, MD
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 7 of 24




             EXHIBIT F:
    Letter from German Consulate
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 8 of 24
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 9 of 24
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 10 of 24




             EXHIBIT G:
           R. Weigand Declaration
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 11 of 24
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 12 of 24




I, Ruben Weigand, hereby waive the right to submit an application for the issuance
of a German identity document (including a travel permit for return) at a German
diplomatic mission or consular post in the United States unless and until the U.S.
authorities have given me official permission to return to Germany.
My passport was confiscated by the U.S. authorities. I have requested to be freed
on bail.




Los Angeles,


[signature]
(Ruben Weigand)
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 13 of 24




             EXHIBIT H:
Agreement between J. Reisch and R.
            Weigand
  Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 14 of 24




                                          AGREEMENT


PREAMBLE


This ag٢eement !s ente٢ed into between Ruben We!gand and Attorney Janne Re!sch. Ttiis
agreement aims to prov!de Ruben Welgand w!th necessa^ services and a p!ace to stay wh!!e
out on bal! awaiting trial in his case currently pending before the SONY, case number
2٥-cr-٥0188. Through this agreement Janne Reisch is willing to put her good standing as a
lawyer, admitted to practice in the United States, on the line to aide Ruben Weigand who is
currently detained in Santa Ana City Jail.

SERVICE AGREEMENT


Ruben Welgand may need a variety of services should his bail application be approved. Janne
Reisch is willing to provide any necessary senrices as long as they can be scheduled in a
manner not to disrupt her private practice.

These services may include, but are not limited to:
   1. Travelling to pick Ruben Weigand up from wherever he is located when his bail is
      approved. While on the clock, Janne Reisch will answer any law related general
      questions that are within her expertise.
   2. Transporting Ruben Weigand to and from NYC to meet with his lawyers. While on the
      clock, Janne Reisch will answer any law related general questions that are within her
      expertise.
   3. legal research or communications on Ruben Weigand's behalf.
   4. Grocer shopping twice per week.
   5. Access to a computer.
   6. Access to a cell phone witti fl at rates to Europe.
   7. Room cleaning

Fees: Tills fee schedule may be amended from time to time ifttie need should arise.


                    Service                                          ‫ ؟‬ее


 Pick up Travel                                 $25٥ per hour, maximum daily rate $30٥٥

 Transporting                                   $25٥ per hour, maximum daily rate $3٥٥٥

 Reimbursement for any and all travel or        As per receipts provided
 transportation related costs, exclusive of
 miles driven


 Reimbursement for miles driven with private    1RS standard mile, currently $٥.575 per mile
 vehicle




                                                                                               1
  Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 15 of 24




 Lega! ٢esearch ٥٢ communications                 $250 per hour

 Grocery shopp!ng tw!ce per week                  No charge

 Access to a computer                             No charge, !f avaüable

 Access to a celi phone with flat rates to        As per receipt provided, line would be added
 Europe                                           to the family plan.

 Room cleaning                                    $25 per hour, cleaning person would be hired

 Any other service not listed                     $250 per hour and/or reimbursement for
                                                  actual cost incurred




RENfALAGREEMENT


1. Parties

This agreement made this          day of September, 2020 behween Ruben Weigand of
hereinafter referred to as "Tenant”, and Janne Reisch hereinafter referred to as "landlord".

2. Premises

One furnished bedroom at 36 Wells street. Westerly, RI 02891. Reasonable use of the following
common areas is included: Downstairs Bathroom, Kitchen, Dining Room and backyard. Use of
the common areas shall be for reasonable amounts of time, the kitchen is not to be used as a
gathering place with guests or a work area. The dining room may be used for meetings and
hosting guests, however the use must be limited to reasonable hours.

3. Period and Guests

The room is rented to one 1 Adult. No overnight guests are allowed unless agreed to by the
landlord in writing, permission will not be unreasonably withheld.
Rental period begins at: to be determined (TBD), and ends at: TBD. The rental period strictly
depends on the need for the Tenant to have a place to stay while out on bail, under house
arrest, subject to the Federal Court's approval. If the Tenant has other lodging options while out
on bail, or does not need to be living at 36 Wells street. Westerly, Rl, for any other reason, the
rental period ends immediately and the Tenant will move to an alternative location within one
week’s time.


4. Rental Amount
Total rental amount is one hundred fifty Dollars ($156) per night, payable 30 days in advance.

5. Fees, Taxes, and Deposit
    ٠ Cleaning Fee: $200
    ٠ Refundable Security Deposit: $4500




                                                                                                     2
  Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 16 of 24




    ٠     0the٢: In the e٧ent that the Tenant does not vacate the premises with the Court’s
          permission by December 19, 2029 a fee of £10.000.00 is due. The Tenant’s stay over
          the holidays would make it impossible for the Reisch family to travel during that time.
          The parties agree that the fee is reasonable in light of possible non-refundable canceled
          fl ights, last minute arrangements for other family members to fly in for the holidays, and
          the inconvenience imposed by being required to speHd t^e holidays in Westerly although
       the family would prefer to spend the time abroad.                     Initials (Ruben
       Welgand)                                          ‫؛‬/'

Total Deposit and Fees Due with Signed Agreement: $4700

6. Termination

Should the Tenant violate any of the terms of this agreement, the rental period shall be
terminated immediately. The Tenant waives all rights to process if he fails to vacate the
premises upon termination of the rental period.

7. Maintenance

The Tenant shall maintain the premises in a good, clean, and ready to rent condition, and use
the premises only in a careful and lawful manner. The tenant shall leave the premises in a ready
to rent condition at the expiration of the rental Agreement. Tenants shall pay for maintenance
and repairs should the premises be left in a lesser condition. The tenant agrees that the
Landlord shall deduct costs of said sen/ices from the security deposit prior to refund if the tenant
causes damage to the premises or its furnishings.

8. Pets

No animals or pets of any kind will be brought onto the premises.

9. Subletting
The Tenant shall not have the right to sublet the property.

10. Quiet En‫إ‬oyment
The Tenant shall behave in a civilized manner and shall be good neighbors respecting the rights
oftlie other residents in the house. The Tenants shall not create noise or disturbances likely to
disturb or annoy. Creating a disturbance of the above nature shall be grounds for immediate
termination of this agreement and Tenant shall then immediately vacate the premises. Quiet
hour starts at 10 PM and end at 6:30 AM where any noise should be kept to a minimum.

11. Smoking
Smoking is not allowed inside the home.

12. Essentials

Landlord shall provide the following to the Tenant:
Towels, linens, cups, knives, forks, spoons, dishes, space in the refrigerator, use of microwave
and oven.




                                                                                                    3
  Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 17 of 24




13. Land!٥٢ďs Liability
The Tenant and Tenant' Guests shall he٢eby indemnify and hold tiarmless ttie Landlord against
any and all claims of personal Inju^ or property damage or loss arising from use of the
premises regardless of the nature of the accident, inju^ or loss. Tenant expressly recognize that
any insurance for property damage or loss which ttie Landlord may maintain on the property
does not cover the personal property of Tenant, and that Tenants should purchase their own
insurance for Tenant and Guests If such coverage is desired.

14. Attorney's Fees
Tenant agrees to pay all reasonable costs, attorney's fees and expenses ttiat shall be made or
incurred by Landlord enforcing this agreement.

15. Use of Property
Tenant expressly acknowledges and agrees that this Agreement is for transient occupancy of
the Property, and that Tenants do not intend to make the property a residence or household.

16. Firearms

No fi rearms shall be allowed on the premises

17. Illegal Use
Tenant shall use the propetfy for legal purposes only and ottier use, such as but not limited to
illegal drug use, abuse of any person, harboring fugitives, etc. stiall cause termination of this
agreement with no refund of rents or deposits.

18. Cable TV
There is no Cable TV provided.

19. Internet
Higti speed wireless internet is provided as a convenience only and is not integral to the
agreement. No refund of rents shall be given for outages, content, lack of content, speed,
access problems, lack of knowledge of use, or personal preferences with regard to internet
service.


26. Governing law
This rental agreement is governed under the laws of Rhode Island.




Ruben Weigand and danne Reisch agree to ttie above conditions stated in the Preamble, the
Service Agreement and the Rental Agreement on this     day of September, 2920.
                                                        f
     M
Ruben ‫د‬
 Л
      ، u\J УУлгу)                                    Janne Reisch



                                                                                                    4
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 18 of 24




               EXHIBIT I:
                Letters of Support
      Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 19 of 24



               Annabel Weigand    -                                      - Germany



The Honorable Jed S. Rakoff
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York. NY 10007-1312



Dear Judge Rakoff,


I write this letter in support of Ruben Weigand.
Not only is he my little brother, but I also consider him to be one of my closest and dearest
friends.
Back in march I first leamed that he had been arrested in the US. Those news left me very
confused and shocked to the core.
Every single day ever since I think about him. I miss him very much and wish for his safe return
home.

Since he is my younger brother, I have known Ruben his whole life. He is a very honest, gentle
and caring person.
His generosity and his selflessness are just two of his greatest character traits.
The bonds to his family are very strong. The fact that he takes great joy in always being there for
us makes me his very proud sister.

Knowing that I can always rely on Ruben, knowing that I can always be sure of his support, it is
my heartfelt wish to do anything I can to help him.
Because of that, the package I am offering not only includes the total amount of my savings, but
on top the amount I would be credit-worthy for.

He is a man of honor, always true to his word.


Yours sincerely,
  ,


il t-- *"9
       j
Arihabel weiean{
     Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 20 of 24




Bobby Thekkekara



Malta

The Honorable Jed S. Rakoff
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Dear Judge Rakoff,

My name is Bobby Thekkekara and I am writing to you in support of my longtime
friend Ruben Weigand. For over twenty one years I have only known him as loyal
and supportive friend.

When I learned that he was arrested and still in custody, I felt the urge to paint
another picture of my friend to show you what we, his family and friends, see in him.

Ruben is a generous and giving person and has been even in school, when we all
had little. More importantly, he was always there to help. Since I have experienced
this several times, I would like to share one of these instances:

Years ago, a person very close to me disappointed and hurt me deeply. I fell into a
serious life crisis, although I am a very grounded person. I had lost orientation - the
rug was swept from under my feet. My first instinct, was to call Ruben. He
immediately dropped what he was doing, cancelled meetings, and came to support
me and lead me out of this crisis. I will never forget what he did for me back then.
And this is just one example of many.

When I look back on our longlasting friendship, I must say that it is much more than a
close friendship. He is like a brother. And I am worried about my family. In this case, I
am extremely concerned about the health problems he experience in custody.

I want him in his best health and shape to prepare his defence.

If I had to name one person in my life I would give the shirt off my back for, that would
be Ruben Weigand.

I personally vouch for Mr. Weigand and will offer the court to travel to New York,
hand over my passport and stay with Ruben Weigand until the end of trial.

Yours faithfully

_______________
Bobby Thekkekara
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 21 of 24
                                                             ·1 ...
                                                             •
                                                                 l
                                                                                                                                                                                                         ·1'         1,         l '; ,,. ··
                                                         •:
                                                            ,


             Case 1:20-cr-00188-JSR Document 98-4 Filed
                                                     . l.
                                                          09/24/20 Page 22 of 24                                                                                                                                                                                                '.
                                                                                                                                                                                                                                                                          '     ,.

                                                                                                             ,, 1,
                                                                                                                                                                                      ..
                                                                                                                                                       ·,           ,·        :,'          l •
                                                                                                      , . ,·,r            ,1



                                                                            . '                                                                                                              1
                                                                                                                                                                              '··1-';, ·:                      '::
                                                                                                                                                                                                                ',        ,,r
                                                                                                                                                                                                                     'J
                                                                                                                                    •
                                                                                                                               .;        ;' .
                                                                                                                                         . '1               .
                                                                                                                                                                                     ·,•: ·.:,!          ,
                                                                                                                                                                                                 t
                                                                                                                                                                              ',     • �




                                                                                     , • (-:•' :'/'/                                           "'/• i
                                                                                                                   '




     The Honorable Jed S. Rakoff
                                                                                                          •'




                                                                                                                                                   �< '
                                                                                         '    l   '


                                                                                                                                                                         '    •
                                                                                                                                                                          I


                                                         1           ••••                                 '.            • 1 • ' , ••
                                                                                                      1
     United States District Court Judge
                                                                                                                                  •
                                                             '. 1                    1
                                                                                  • ' ' ' 1 j 1'
                                                                                  .. ,. :·-:.1                                                     .: '.j:      J
                                                                                                                                                                                                                                                      /   �- ; 1 '   ,,   l1
                                                                                                                                                                                                                                                                           \,
     Daniel Patrick Moynihan                                                                 'i,
                                                                                                               I   •,   �I ;•; •        1•   !:'   J
                                                                                                                                                                                                     •       :, ,' i       . � .
                                                                                                                                                                                                                                        ,, •
                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                             ·,.
     United States Courthouse                                                                                                                                                 ,.:,
                                                                                                                                                                                                                                            •',


                                                                                                                                                                    ;·..                                                                .·'       l

                                                                                                                                                                                                                                                           '''

     500 Pearl St.
     New York, NY 10007-1312

                                                                                                                                    , ' ''



    Your Honor,

    I write this letter in support of Ruben Weigand.

    I met Ruben for the first time in 8th grade in secondary school and I am proud to call him my best
    friend ever since then. In the 25 years that I know him, he has always been kind, helpful,
    absolutely trustworthy and honorable to me and my family.

    My farnily is rather down to earth and definitely not rieb and I was a bit of an outcast in our
    school but Ruben always treated me like a brother, helped me in times where I needed help most
    (e.g. not only did he help me to get a studentjob in a clay mine so I could finance my studies but
    he also worked together with me there so we would get through it together - he definitely did not
    need the money ... / he picked me up every day for school when I had no access to transportation
    - although this meant almost an hour ofdetour for him every day / when my long-term girlfriend
    broke up with me, he belped me to get through depression) and was generally the best friend
    someone could wish for.


    As I am sure he would do this for me, too: I am happy to support him! Please let me know ifyou
    have any questions and I am happy to further elaborate on our relationship and past together.

    Sincerely.




    Moritz Lamp                                                               '       ,,


                                                                             •       1
                                                                            . '.•                                                                                                                                                   •   1
                                              ',,.




                                                                                                                                                                                                                          1 .




-
       Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 23 of 24




Natalie Weigand -                                - Germany

The Honorable Jed S. Rakoff
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


Your Honor,

In the very hope of having an effect on your considerations, I, Natalie Weigand, am writing this
letter in support of my big brother, Ruben Weigand.

When I heard of his arrest, I immediately started shaking in shock. I have been wishing to be
able to do something to help ever since.

Ruben is two years older than me and has always been the best big brother you can imagine. I
cannot think of a single time that he did not help me out when I asked him to. Growing up, we
went through everything together. Once he had a driver’s license, he was always there to drive
me around or pick me up and he was always happy to have me tag along. He was there for me
after a terrible break-up in my twenties, offering me his place to stay at and helping me cope
with the situation. Whenever I have an important decision to make, I still ask Ruben for his
opinion and thoughts, not only because he is very knowledgeable but also because I am certain
that he only wants what’s best for me. I can always count on him.

Ruben is very considerate and generous. Being a great listener, he thinks of the sweetest and
most perfect gifts like for example a trip to Africa for my parents who had not been on a vacation
in many years at the time and had always dreamed of going to Namibia. His selflessness and
generosity are not related to his financial situation. He has been like this for as long as I can
remember and I count myself lucky to be his sister.

Offering my savings for Ruben’s bail is the one thing I can do to help at the moment. I wish I
could do more or give more, but what I am offering is already a financial burden and all I can
afford. Still, I don’t see any risk because my brother is the most reliable person and I am
absolutely convinced that he will not fail to appear in court. Ruben has the kindest and most
thoughtful character and a good heart. He truly deserves the best possible opportunity to prepare
for trial. I hope that you consider these lines.

Very truly yours,




Natalie Weigand
Case 1:20-cr-00188-JSR Document 98-4 Filed 09/24/20 Page 24 of 24
